Proceeding pursuant to CPLR article 78 to review a determination of the County Court, West-*795Chester County (Colabella, J.), dated June 17, 1983, which revoked petitioner’s pistol permit and amended pistol permit.
Determination annulled, on the law, without costs or disbursements, and matter remitted to the County Court, Westchester County, for a hearing de novo.
While a formal adversarial hearing is not required before a pistol license is revoked, the licensee must be given notice of the charges and evidence against him, and be given an opportunity to appear with his lawyer to rebut the charges (Matter of St.-Oharra v Colucci, 67 AD2d 1104). In the instant case, there is no way of knowing whether such requirements were complied with because the file from the County Court has been misplaced. Therefore, a new hearing is required. Brown, J. P., Niehoff, Rubin and Lawrence, JJ., concur.